ON MOTION FOR REHEARING AND REHEARING EN BANC

PER CURIAM.
We deny petitioner’s motion for rehearing and rehearing en banc but issue the following revised opinion in lieu of our slip opinion issued on October 8, 2003:
Although we find the affidavit in support of prohibition signed by petitioner’s in-house counsel, Ms. Kittredge, meets the requirements of Florida Rule of Judicial Administration 2.160(c) in this case1, we deny the petition as the motion for disqualification was legally insufficient.
GUNTHER, POLEN and STEVENSON, JJ., concur.

. Owens-Corning Fiberglas Corp. v. Parsons, 644 So.2d 340 (Fla. 1st DCA 1994).